UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Codexis, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) CUSIP No.192005106 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) þ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 13G 1 NAME OF REPORTING PERSONS Equilon Enterprises LLC I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) 52-2074528 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)þ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0** 6 SHARED VOTING POWER 5,573,319** 7 SOLE DISPOSITIVE POWER 0** 8 SHARED DISPOSITIVE POWER 5,573,319** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,573,319** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 15.89% 12 TYPE OF REPORTING PERSON (See Instructions) CO **For additional information, see Schedule A CUSIP No. 13G 1 NAME OF REPORTING PERSONS Royal Dutch Shell plc I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Not applicable. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)þ (b)¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0** 6 SHARED VOTING POWER 5,573,319** 7 SOLE DISPOSITIVE POWER 0** 8 SHARED DISPOSITIVE POWER 5,573,319** 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,573,319** 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 15.89% 12 TYPE OF REPORTING PERSON (See Instructions) CO **For additional information, see Schedule A CUSIP No. 192005106 Item 1. (a) Name of Issuer Codexis, Inc. (b) Address of Issuer’s Principal Executive Offices 200 Penobscot Drive, Redwood City, California 94063 Item 2. (a) Name of Person Filing Equilon Enterprises LLC Royal Dutch Shell plc (b) Address of Principal Business Office or, if none, Residence Equilon Enterprises LLC - Room 4552, 910 Louisiana St., Houston, TX 77002 Royal Dutch Shell plc - 30, Carel Van Bylandtlaaan, 2he Hague, The Netherlands, P7 (c) Citizenship Equilon Enterprises LLC is a Delaware limited liability company. Royal Dutch Shell plc is a public limited company registered in England and Wales and headquartered in the Hague, the Netherlands. (d) Title of Class of Securities Common Stock (e) CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) r Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) r Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) r Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). (d) r Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) r An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) r An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) r A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) r A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) r A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) r Group, in accordance with §240.13d-1(b)(1)(ii)(J). Not applicable. Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a)Amount beneficially owned: . See Schedule A hereto. (b)Percent of class: . See Schedule A hereto. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote . See ScheduleA hereto. (ii) Shared power to vote or to direct the vote . See ScheduleA hereto. (iii) Sole power to dispose or to direct the disposition of . See ScheduleA hereto. (iv)
